DETAILED ACTION

Applicant’s response filed on 01/19/2021 has been fully considered. Claims 1-3 and 5-13 are pending. Claim 1 is amended. Claim 4 is canceled. Claims 5-7 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 5,616,405, made of record on 10/20/2020).
Regarding claim 1, Kishi teaches a resin composition comprising an epoxy resin and a curing agent (3:20-21), which reads on a composition comprising a resin component containing an epoxy resin and a curing agent as claimed. Kishi teaches that for the purpose of controlling the viscosity of the resin, particles of carbon black are optionally present in the resin composition (13:44-53), which optionally reads on the limitation wherein the composition further comprises an inorganic filler component that consists of carbon as claimed. Kishi teaches that the resin composition further comprises a solid rubber (3:20-21) that is solid acrylonitrile-butadiene rubber having a functional group and a weakly cross-linked structure (6:12-16), which is the only other 2 Pa·s to 4 × 104 Pa·s, which reads on the claimed complex viscosity with sufficient specificity.
Kishi does not teach a specific embodiment wherein the composition further comprises an inorganic filler component that consists of at least one selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kishi’s particles of carbon black to modify Kishi’s resin composition, which would read on the limitation wherein the composition further comprises an inorganic filler component that consists of carbon as claimed. One of ordinary skill in the art would have been motivated to do so because Kishi teaches that the particles of carbon black are beneficial for controlling the viscosity of the resin (13:44-53).
The limitation wherein the composition is a heat dissipation material adhering composition is an intended use. The resin composition that is rendered obvious by Kishi would have bene capable of performing as a heat dissipation material adhering composition because Kishi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the heat dissipation material adhering 
Regarding claim 2, Kishi teaches that the epoxy resin (3:20-21) is a liquid bisphenol A type epoxy resin or bisphenol F type epoxy resin (5:1-4) and may be a mixture of two or more epoxy resins (5:11-12), which reads on the limitation wherein the resin component is one type or two or more types of resins that are a liquid epoxy resin as claimed. Kishi teaches that the epoxy resin (3:20-21) is a resin having not less than two epoxy groups on average per one molecule (4:53-56) and that the epoxy resin may be a mixture of two or more epoxy resins (5:11-12). Since all epoxy resins are either a solid or a liquid, Kishi’s teaching reads on the limitation wherein the resin component is one type or two or more types of resins selected from a solid epoxy resin and a liquid epoxy resin as claimed.
Regarding claim 3, Kishi teaches that the resin composition (3:20-21) optionally further comprises a curing catalyst that is monoethylamine complex of trifluoroboron (5:60-63), which optionally reads on the limitation wherein the curing agent is one type that is a cation-based curing agent as claimed.
Kishi does not teach a specific embodiment wherein the curing agent is one type or two or more types selected from an imidazole-based curing agent, a cation-based curing agent, and a radical-based curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kishi’s curing catalyst that is monoethylamine complex of trifluoroboron to modify Kishi’s resin composition, which would read on the limitation wherein the curing agent is one 
Regarding claim 8, Kishi teaches that the resin composition comprises an epoxy resin (3:20-21), and Kishi does not teach any other resins are necessarily present in the resin composition. Kishi’s resin composition would not inherently comprise other resins. Kishi’s teachings therefore read on the limitation wherein the resin component consists of the epoxy resin as claimed.
Regarding claim 9, Kishi teaches that the resin composition (3:20-21) optionally further comprises a curing catalyst that is monoethylamine complex of trifluoroboron (5:60-63), which optionally reads on the limitation wherein the curing agent comprises a cation-based curing gent, wherein the cation-based curing agent is one that is an amine salt of boron trifluoride as claimed.
Kishi does not teach a specific embodiment wherein the curing agent comprises at least one a cation-based curing agent and a radical-based curing agent, wherein the cation-based curing agent is at least one selected from the claimed group, wherein the radical-based curing agent is at least one selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kishi’s curing catalyst that is monoethylamine complex of trifluoroboron to modify Kishi’s resin composition, which would read on the limitation 
Regarding claim 12, Kishi teaches that the resin composition has a complex coefficient of viscosity measured at 80°C under a vibration frequency of 0.02 Hz (7:10-17; 14:52-65) of not less than 5000 poise, or not less than 20,000 poise (7:10-17), which reads on the limitation wherein the complex viscosity at 80°C is at least 5 × 102 Pa·s or at least 2 × 103 Pa·s.
Kishi does not teach with sufficient specificity that the complex viscosity at 80°C is within the range of from 1 × 105 Pa·s to 5 × 106 Pa·s. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the complex coefficient of viscosity measured at 80°C under a vibration frequency of 0.02 Hz of Kishi’s resin composition to from 1,000,000 poise to 50,000,000 poise, which would read on the limitation wherein the complex viscosity at 80°C is within the range of from 1 × 105 Pa·s to 5 × 106 Pa·s as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing a tendency of Kishi’s viscosity to be in the quiescent state and for minimizing porosity during the fabrication of Kishi’s prepreg from Kishi’s resin composition because 
Regarding claim 13, Kishi teaches that the resin composition has a complex coefficient of viscosity measured at 80°C under a vibration frequency of 0.02 Hz (7:10-17; 14:52-65) of not less than 5000 poise, or not less than 20,000 poise (7:10-17), which reads on the limitation wherein the complex viscosity at 80°C is at least 5 × 102 Pa·s or at least 2 × 103 Pa·s.
Kishi does not teach with sufficient specificity that the complex viscosity at 80°C is within the range of from 7.2 × 105 Pa·s to 5 × 106 Pa·s. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the complex coefficient of viscosity measured at 80°C under a vibration frequency of 0.02 Hz of Kishi’s resin composition to from 7,200,000 poise to 50,000,000 poise, which would read on the limitation wherein the complex viscosity at 80°C is within the range of from 7.2 × 105 Pa·s to 5 × 106 Pa·s as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing a tendency of Kishi’s viscosity to be in the quiescent state and for minimizing porosity during the fabrication of Kishi’s prepreg from Kishi’s resin composition because .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 5,616,405, made of record on 10/20/2020) as applied to claim 1, and further in view of Kawai (US 2011/0120761 A1, made of record on 07/06/2020).
Regarding claims 10-11, Kishi renders obvious the heat dissipation material adhering composition according to claim 1 as explained above.
Kishi does not teach that the heat dissipation adhering composition further comprises a bismaleimide compound represented by the General Formula (I) and that the bismaleimide compound is represented by the General Formula (II). However, Kawai teaches a thermosetting resin that is a maleimide resin that is BMI3000 and that is present in an epoxy resin composition [0062] that further comprises an epoxy resin [0011], a curing agent [0011, 0031, 0035], and optionally an inorganic filler [0048]. Kishi and Kawai are analogous art because both references are in the same field of endeavor of a composition comprising a resin component containing an epoxy resin, a curing agent, and optionally an inorganic filler. Before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments, see p. 7, filed 01/19/2021, with respect to the objection to claims 1-3 and 8-13 have been fully considered and are persuasive.  The objection to claims 1-3 and 8-13 has been withdrawn. 
Applicant’s arguments, see p. 7-9, filed 01/19/2021, with respect to the rejection of claim(s) 1-3, 8-9, and 12-13 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2014/0367883 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7-9, filed 01/19/2021, with respect to the rejection of claim(s) 10-11 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2014/0367883 A1, cited in IDS) in view of Kawai (US 2011/0120761 A1) have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767